Title: Nicholas P. Trist to James Madison, 1 April 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                 April 1. 1828.
                            
                        
                        
                        A steady rain all day yesterday prevented my going to the University then. The hour at which the mail closes
                            just allows me time to send you a copy of the Contract with Mr Long—which I have selected,
                            thinking it might be the one you have occasion for—The others are in substance the same. If copies of them are wanted,
                            please drop me a line to that effect. Affectionately, Your very devoted Servt
                        
                        
                            
                                N. P. Trist
                            
                        
                    